ARMED SERVICES BOARD OF CONTRACT APPEALS

Appeal of --                                 )
                                             )
The Boeing Company                           )      ASBCA No. 59217
                                             )
Under Contract No. 000000-00-0-0000          )

APPEARANCES FOR THE APPELLANT:                      Martin P. Willard, Esq.
                                                    Richard B. Clifford, Jr., Esq.
                                                     Perkins Coie
                                                     Washington, DC

APPEARANCES FOR THE GOVERNMENT:                     E. Michael Chiaparas, Esq.
                                                     DCMA Chief Trial Attorney
                                                    Lawrence S. Rabyne, Esq.
                                                     Trial Attorney
                                                     Defense Contract Management Agency
                                                     Arlington Heights, IL

                                ORDER OF DISMISSAL

       The dispute has been settled. The appeal is dismissed with prejudice.

       Dated: 24 June 2014


                                            ~~ASBCA No. 59217, Appeal of The Boeing
Company, rendered in conformance with the Board's Charter.

      Dated:


                                                 JEFFREY D. GARDIN
                                                 Recorder, Armed Services
                                                 Board of Contract Appeals